

STRATUS PROPERTIES INC.


NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
UNDER THE
2013 STOCK INCENTIVE PLAN




Pursuant to the terms of the Stratus Properties Inc. 2013 Stock Incentive Plan
(the “Plan”), __________________________ (the “Director”), being a non-employee
director of Stratus Properties Inc. (the “Company”), was granted effective
____________, ____ (the “Grant Date”) restricted stock units as hereinafter set
forth. Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
1.Subject to all the terms and conditions of the Plan, the Director, as a matter
of separate inducement and agreement in connection with his or her services as a
director or advisory director of the Company, and not in lieu of any salary or
other compensation for the Director’s services, is granted, on the terms and
conditions set forth in the Plan, 2,000 restricted stock units (“RSUs”).
2.    Unless the vesting of the RSUs is accelerated pursuant to the terms of the
Plan or this Notice, and subject to any other terms of the Plan, the RSUs shall
vest in installments as follows:
Vesting Date        Number of RSUs to Vest












3.    Additional Terms and Conditions of Restricted Stock Units.
3.1    Subject to the terms, conditions, and restrictions set forth herein, each
RSU represents the right to automatically receive from the Company, on the
respective scheduled vesting date for such RSU, one share (a “Share”) of Common
Stock, free of any restrictions and all cash, securities and property credited
to or deposited in the Director’s Dividend Equivalent Account (as defined in
Section 3.3) with respect to such RSU.
3.2    Except as provided in Section 3.3, an RSU shall not entitle the Director
to any incidents of ownership (including, without limitation, dividend and
voting rights) (a) in any Share until the RSU shall vest and the Director shall
be issued a Share to which such RSU relates nor (b) in any cash, securities or
property credited to or deposited in a Dividend Equivalent Account related to
such RSU until such RSU vests.
3.3    From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Director shall be credited, as of the
payment date therefor,

        

--------------------------------------------------------------------------------



with (a) the amount of any cash dividends and (b) the amount equal to the Fair
Market Value of any Shares, securities, or other property distributed or
distributable in respect of one share of Common Stock to which the Director
would have been entitled had the Director been a record holder of one share of
Common Stock at all times from the Grant Date to such issuance date (a “Property
Distribution”). All such credits shall be made notionally to a dividend
equivalent account (a “Dividend Equivalent Account”) established for the
Director with respect to all RSUs granted with the same vesting date. The
Committee may, in its discretion, deposit in the Participant’s Dividend
Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof, or may otherwise adjust the terms of the Award as
permitted under Section 5(b) of the Plan. For purposes of this Notice, “Fair
Market Value” of a share of Common Stock or any other security shall have the
meaning set forth in the Stratus Properties Inc. Policies of the Committee
applicable to the Plan, and with respect to any other property, shall mean the
value thereof as determined by the Board in connection with the declaration of
the dividend or distribution thereof.
3.4    (a)    Except as otherwise set forth in Section 3.4(b), all unvested
RSUs, all amounts credited to the Director’s Dividend Equivalent Account with
respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend Equivalent Account with respect to such
RSUs shall immediately be forfeited on the date the Director ceases to be an
Eligible Individual, unless the Director continues providing services to the
Company pursuant to a consulting or other arrangement as set forth in Section
3.4(c).
(b)    If the Director ceases to be an Eligible Individual by reason of the
Director’s death, disability (as defined in Section 3.4(d)), or retirement, any
RSUs granted hereunder that are scheduled to vest within one year following the
date the Director ceases to be an Eligible Individual, and all amounts credited
to or property deposited in the Director’s Dividend Equivalent Account with
respect to such RSUs shall vest as of the date the Director ceases to be an
Eligible Individual.
(c)    For purposes of this Section 3.4, if the Director continues to provide
services to the Company or a subsidiary of the Company pursuant to a consulting
or other arrangement, the Director will not “cease to be an Eligible Individual”
until such time as the Director has “separated from service” under Section 409A
of the Internal Revenue Code and any related implementing regulations or
guidance.
(d)    For purposes of this Section 3.4, a “disability” shall have occurred if
the Director is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Director’s employer.

2

--------------------------------------------------------------------------------



4.    Change in Control.
4.1    For purposes of this Notice, “Change in Control” means (capitalized terms
not otherwise defined will have the meanings ascribed to them in Section 4.2
below):
(a)    the acquisition by any Person together with all Affiliates of such
Person, of Beneficial Ownership of the Threshold Percentage or more; provided,
however, that for purposes of this Section 4.1(a), the following will not
constitute a Change of Control:
(i)    any acquisition (other than a “Business
Combination,” as defined below, that constitutes a Change in Control under
Section 4.1(c) hereof) of Common Stock directly from the Company,


(ii)    any acquisition of Common Stock by the Company
or its subsidiaries,


(iii)    any acquisition of Common Stock by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation or other entity controlled by the Company, or


(iv)    any acquisition of Common Stock pursuant to a
Business Combination that does not constitute a Change in Control under Section
4.1(c) hereof; or


(b)    individuals who, as of the effective date of this Notice, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Notice whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or
(c)    the consummation of a reorganization, merger or consolidation (including
a merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:
(i)    the individuals and entities who were the Beneficial
Owners of the Company Voting Stock immediately prior to such Business
Combination have direct or indirect Beneficial Ownership of more than 50% of the
then outstanding shares of common stock, and more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the Post-Transaction Corporation, and


(ii)    no Person together with all Affiliates of such Person





3

--------------------------------------------------------------------------------



(excluding the Post-Transaction Corporation and any employee benefit plan or
related trust of either the Company, the Post-Transaction Corporation or any
subsidiary of either corporation) Beneficially Owns 30% or more of the then
outstanding shares of common stock of the Post-Transaction Corporation or 30% or
more of the combined voting power of the then outstanding voting securities of
the Post-Transaction Corporation, and


(iii)    at least a majority of the members of the board of
directors of the Post-Transaction Corporation were members of the Incumbent
Board at the time of the execution of the initial agreement, and of the action
of the Board, providing for such Business Combination; or


(d)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
4.2    As used in this Section 4, the following terms have the meanings
indicated:
(a)    Affiliate: “Affiliate” means a Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another specified Person.
(b)    Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect
to a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (A) the power to vote,
or direct the voting of, the security, and/or (B) the power to dispose of, or to
direct the disposition of, the security.
(c)    Company Voting Stock: “Company Voting Stock” means any capital stock of
the Company that is then entitled to vote for the election of directors.
(d)    Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.
(e)    Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.
(f)    Post-Transaction Corporation: Unless a Change in Control includes a
Business Combination, “Post-Transaction Corporation” means the Company after the
Change of Control. If a Change in Control includes a Business Combination,
“Post-Transaction Corporation” will mean the corporation or other entity
resulting from the Business Combination unless, as a result of such Business
Combination, an ultimate parent entity controls the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case, “Post-Transaction Corporation” will mean such ultimate parent
entity.

4

--------------------------------------------------------------------------------



(g)    Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Company Voting Stock.
4.3    If a Change in Control also qualifies as a change in the ownership of the
Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company under Section
409A of the Internal Revenue Code and any related implementing regulations or
guidance, then all outstanding RSUs shall become fully vested upon the Change in
Control.
5.    The RSUs granted hereunder are not transferable by the Director otherwise
than by will or by the laws of descent and distribution.
6.    All notices hereunder shall be in writing, and if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its offices
located at 1615 Poydras Street, New Orleans, Louisiana 70112, addressed to the
attention of the Secretary; and if to the Director, shall be delivered
personally or mailed to the Director at the address on file with the Company.
Such addresses may be changed at any time by notice from one party to the other.
7.    The terms of this Notice shall bind and inure to the benefit of the
Director, the Company and the successors and assigns of the Company and, to the
extent provided in the Plan and in this Notice, the legal representatives of the
Director.
8.    This Notice is subject to the provisions of the Plan. The Plan may at any
time be amended by the Board, and this Notice may at any time be amended by the
Committee provided that no amendment to this Notice that materially impairs the
benefits provided to the Director hereunder may be made without the Director’s
consent. Subject to any applicable provisions of the Company’s by-laws or of the
Plan, any applicable determinations, orders, resolutions or other actions of the
Committee shall be final, conclusive and binding on the Company and the holder
of the RSUs granted hereunder.
STRATUS PROPERTIES INC.





5